Citation Nr: 1314351	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  07-38 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for degenerative arthritis of the lumbar spine, rated 10 percent disabling from April 28, 2006 through July 7, 2011 and 20 percent disabling since July 8, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to December 1984.
  
This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for degenerative arthritis of the lumbar spine and assigned an initial 10 percent disability rating, effective April 28, 2006.

In June 2011, the Board remanded the higher initial rating issue for further development.  In August 2011, the Appeals Management Center (AMC) assigned a 20 percent disability rating for degenerative arthritis of the lumbar spine, effective July 8, 2011.

The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has been retired throughout the entire claim period, he has reported that he retired early and has been unable to work due to his service-connected disabilities (including low back, neck, and shoulder disabilities).  The matter of entitlement to TDIU is referred to the RO for appropriate action.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.



FINDINGS OF FACT

1.  From April 28, 2006 through July 7, 2011, the Veteran's degenerative arthritis of the lumbar spine was manifested by pain, tenderness, discomfort, and muscle tension; thoracolumbar spinal flexion was to between 80 and 90 degrees, extension was to between 10 and 30 degrees, right and left lateral flexion were to between 15 and 90 degrees, and right and left rotation were to between 15 and 65 degrees, with no additional loss of motion due to such factors as pain, weakness, lack of endurance, fatigability, and flare ups; there was no spinal ankylosis, muscle spasms, guarding, abnormal gait, abnormal spinal contour, or incapacitating episodes of intervertebral disc syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician.

2.  Since July 8, 2011, the Veteran's degenerative arthritis of the lumbar spine has been manifested by pain and weakness; thoracolumbar spinal flexion is to 50 degrees, with no additional loss of motion due to such factors as pain, weakness, lack of endurance, fatigability, and flare ups; there is no spinal ankylosis or incapacitating episodes of IVDS requiring bed rest prescribed by a physician and treatment by a physician.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent, from April 28, 2006 through July 7, 2011, and an initial rating higher than 20 percent, since July 8, 2011, for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5237, 5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The appeal for a higher initial rating for degenerative arthritis of the lumbar spine arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, Social Security Administration (SSA) disability records, and all of the identified relevant post-service private medical records.  The Veteran has not reported, and the evidence does not otherwise reflect, any relevant post-service VA medical treatment for a low back disability.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected low back disability.

In its June 2011 remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain the Veteran's SSA disability records and schedule him for a VA examination to assess the severity of his service-connected low back disability.  As explained above, the Veteran's SSA disability records have been obtained and associated with the claims file.  Additionally, a VA examination was conducted in July 2011 to assess the severity of his service-connected low back disability.  This examination was thorough, contained all pertinent findings, and was responsive to the questions posed by the Board.  Accordingly, the AOJ substantially complied with all of the Board's June 2011 remand instructions and VA has no further duty to obtain any additional records or conduct additional examinations.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155. 

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran's degenerative arthritis of the lumbar spine is currently rated under 38 C.F.R. § 4.71a, DCs 5003-5237.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2012).  Here, the use of DCs 5003-5237 reflects that the Veteran's low back disability is rated as degenerative arthritis of the lumbar spine under DC 5003 and that the initial ratings assigned are based on limitation of spinal motion under DC 5237, which pertains to a lumbosacral strain.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is warranted for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is warranted for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

Under the applicable criteria, a lumbosacral strain is rated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, DC 5237. Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 2 provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees. 

In this case, private treatment records dated from April 2005 to February 2006, and SSA disability records dated in February 2006 include reports of lumbar back (L4-5) pain, which did not occur during the night.  The Veteran complained of low back pain that occasionally radiated to the thoracic spine, hips, and thighs.  

During a June 2005 examination with Kurt A. Krueger, M.D., ranges of spinal motion were recorded as flexion to 90 degrees, extension to 30 degrees, and right and left lateral flexion and rotation all decreased by 50 percent of normal (i.e. to approximately 15 degrees).  Also, a January 2006 examination report from Minoo H. Hollis, M.D. reveals that ranges of motion of the thoracolumbar spine were recorded as flexion to 80 degrees with some limitations secondary to abdominal size, extension to 15 degrees, lateral flexion to 90 degrees, and rotation to 65 degrees bilaterally.  Extension in combination with rotation moderately exacerbated the Veteran's symptoms.

Additionally, ranges of spinal motion were measured during a June 2005 examination with Raymond R. Fletcher, M.D. and were recorded as flexion to 30 degrees, extension to 0 degrees, and right and left lateral flexion and rotation all to 10 degrees.  There was decreased segmentation with lumbar flexion and most lumbar pain was associated with extension.  However, the ranges of motion were measured during Dr. Fletcher's examination using a double inclinometer. 

With respect to neurologic findings, Dr. Krueger reported that sensory, motor, and reflex findings were unchanged from his initial examination of the Veteran in April 2005, at which time motor strength was normal (5/5) in all muscle groups equally and bilaterally in the lower extremities, sensation was symmetrical and intact to light touch and pinprick equally and bilaterally in the lower extremities, and motor stretch reflexes were normal (2/4) equally and bilaterally in the lower extremities.  During Dr. Fletcher's June 2005 examination, reflexes were somewhat diminished (1+/4+) in the lower extremities, motor strength associated with ankle extension and flexion was mildly impaired, and there was a mild lateral leg/foot sensory deficit. Dr. Hollis' January 2006 examination report reflects that sensation was intact to light touch throughout, there were negative Babinski, Clonus, straight leg raise, and FABER tests bilaterally, deep tendon reflexes were normal (2+/4+) in both quadriceps and Achilles tendons, muscle strength was normal (5/5) and symmetric in hip and knee flexors and extensors and ankle dorsiflexors and plantar flexors bilaterally, and extensor hallucis longus tendon strength was normal (5/5) and symmetric bilaterally.  Dr. Hollis concluded that S1 nerve root irritation was presumed secondary to the Veteran's pain location.  Diagnoses of lumbar spondylosis, low back pain, lumbar radiculopathy, lumbar degenerative joint/disk disease, and lumbar facet syndrome were provided.

Statements by the Veteran's friends dated in July 2006 attested to the severity of the Veteran's back symptoms.  

During a July 2006 VA examination, the Veteran reported that he experienced back problems in the lumbosacral area which varied in intensity.  Such problems did not radiate to the lower extremities and there were no associated neurologic deficits.  He used medications (e.g. Mobic, Flexeril, Ultram, and Darvocet) for pain and had received epidural injections in 2005 which did not provide any relief.  He did not use any prosthetic devices, had not experienced any falls, had not undergone any surgeries, and was able to perform activities of daily living.  His back problems were aggravated by prolonged standing and walking.

Examination revealed that the back was not tender to palpation.  Ranges of motion were recorded as flexion to 90 degrees, extension to 10 degrees, and left and right lateral flexion and rotation all to 30 degrees.  There was no pain associated with these ranges of motion and no additional limitations of motion following repetitive use.  The Veteran's gait was normal, there was no evidence of muscle spasms, abnormal spinal curvature, or neurologic symptoms in the lower extremities, and straight leg raise testing was negative.  X-rays revealed degenerative grade 1 spondylolisthesis involving L4 and L5 and milder symptoms involving L2 and L3, as well as degenerative changes of the lumbar facet joints.  A diagnosis of low back pain secondary to degenerative disk disease was provided.

A December 2006 examination report from Dr. Vandenberg includes a report of hip/posterior buttock discomfort which was likely radiating from the Veteran's back.  The discomfort radiated down into the lower extremities and there was intermittent numbness in the right lower extremity.  The Veteran was diagnosed as having lumbar spondylosis with probable related intermittent right lower extremity radiculopathy.

A report of a VA examination dated in May 2007 reveals that there was normal motor function and sensation to pin prick, dull and light touch, and vibratory sense in both lower extremities.  Also, deep tendon reflexes were normal in the lower extremities, the Veteran had normal coordination, and he exhibited normal toe, heel, and heel-to-toe walk.  

In a June 2007 statement and his November 2007 substantive appeal (VA Form 9), the Veteran contended that despite the statement in the July 2006 VA examination report that he did not experience any radiation of back symptoms to the lower extremities, back pain did radiate to the hips and buttocks bilaterally.  As a result, he was unable to stand or walk for more than 10 to 20 minutes and experienced numbness in his right thigh following periods of prolonged standing or walking.  

The July 2011 VA examination report indicates that the Veteran reported that he experienced constant and progressive low back pain that varied in intensity (i.e. 2-8/10) and radiated towards the lateral thighs following periods of prolonged standing (more than 20 to 30 minutes) and walking (more than 10 minutes).  The pain felt as if somebody was "pushing in his muscle with the knuckles," was precipitated by prolonged standing and walking, and was alleviated when he took medications and sat down.  He was able to tolerate the pain until it reached 8-9/10 in intensity.  There was also occasional numbness on the side of the thighs following prolonged standing and walking, as well as weakness which prevented the Veteran from engaging in any heavy lifting.  However, he did not experience any stiffness, lack of endurance, fatigability, bowel/bladder dysfunction, or flare ups.  He was able to walk 5 to 6 blocks at a time, did not use any assistive devices or braces, and did not experience any incapacitating episodes of back symptoms requiring doctor-prescribed bed rest during the previous 12 months.  As a result of his back disability, he was unable to fish.

Examination revealed that the Veteran was in no acute distress, that his posture and gait were normal, and that he did not use any assistive devices.  Patellar and Achilles reflexes were normal (2+) bilaterally, there was no muscle atrophy or loss of tone, sensation and coordination were intact, and there was a negative straight leg sign.  Motor strength was +4/5 in all the extremities.  

Ranges of motion of the thoracolumbar spine were recorded as flexion to 50 degrees with "discomfort" at 30 degrees, extension to 25 degrees, right and left lateral flexion both to 20 degrees, and right and left rotation both to 40 degrees.  Although the Veteran did verbalize discomfort during maneuvering, there was no physiological reaction, maneuvering was limited by his body mass index, and ranges of motion of the spine remained unchanged following 3 repetitive motions.  Also, there was no loss of function following repetitive use.  For example, there was no fatigue, lack of endurance, weakness, or incoordination.  The examiner who conducted the examination concluded that loss of function due to flare ups could not be determined without resorting to mere speculation.  However, as noted above, the Veteran did not report any flare ups during the examination.  Moreover, there was no apparent scoliosis, exaggerated thoracic kyphosis or lumbar lordosis, deformity, misalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, instability, or pertinent abnormal weight bearing.  X-rays revealed minimal disc narrowing at L4-5.  The Veteran was diagnosed as having degenerative arthritis of the spine.  The examiner noted that there was no objective evidence to sustain a neuropathy diagnosis.

In September 2011, the physician who conducted the July 2011 VA examination re-reviewed the Veteran's claims file and reported that there had been no objective evidence during the examination to sustain a diagnosis of radiculopathy and that the objective evidence did not support the Veteran's subjective claims.  If he had reported problems with radiculopathy in the past, such problems were most likely resolved at the time of the July 2011 examination because there was no objective evidence to indicate otherwise and no radiculopathy to the lower extremities at the time of the examination.  Additionally, there had been no deformities, misalignment, or ankylosis.

The above evidence reflects that there is a low back disability with pain.  Also, the Veteran has provided subjective reports of weakness.  With respect to the claim period prior to July 8, 2011, the Board initially notes that the ranges of spinal motion reflected in Dr. Fletcher's June 2005 examination report were measured using a dual inclinometer.  Hence, these ranges of motion may not be used to accurately assess the severity of the Veteran's back disability because the evidence explicitly shows that none of these measurements was made using a goniometer as required by regulation.  See 38 C.F.R. § 4.46 (2012).  

The evidence otherwise indicates that during the period prior to July 8, 2011 the Veteran was able to perform thoracolumbar spinal flexion to between 80 and 90 degrees, extension to between 10 and 30 degrees, right and left lateral flexion to between 15 and 90 degrees, and right and left rotation to between 15 and 65 degrees.  There was no pain associated with the ranges of motion during the July 2006 VA examination and no additional limitations of motion following repetitive motions.  Flare ups were not reported during this period.  Also, the Veteran exhibited a normal gait and posture, there was normal alignment of the spine, and there was no evidence of any guarding or muscle spasms.  Thus, even considering pain and other functional factors, the Veteran's low back symptoms were not shown to be so disabling to actually or effectively result in limitation of forward flexion to 60 degrees or less, limitation of the combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis-the requirements for a 20 percent rating under DC 5237.  See 38 C.F.R. § 4.71a, DC 5237.  

As for the period since July 8, 2011, the Veteran was able to perform thoracolumbar spinal flexion to 50 degrees during the July 2011 VA examination.  Although he verbalized "discomfort" at 30 degrees of flexion, the examiner specifically explained that there was no physiological reaction, that spinal maneuvering was limited by the Veteran's body mass index, that there was no pain associated with spinal motion, that the ranges of motion of the spine remained unchanged following 3 repetitive motions, and that there was no loss of function following repetitive use (including due to fatigue, lack of endurance, weakness, or incoordination). Moreover, despite the fact that the examiner concluded that loss of function due to flare ups could not be determined without resorting to mere speculation, the Veteran did not report any flare ups during the examination.  Therefore, despite the Veteran's reports of back pain and discomfort, his back symptoms during the period since July 8, 2011 have not been shown to be so disabling to actually or effectively result in limitation of forward flexion to 30 degrees or less, which is the requirement for the next higher percentage rating based on limitation of motion of the thoracolumbar spine without evidence of ankylosis (i.e. a 40 percent rating) under DC 5237.  See Id.  

Furthermore, there has been no evidence of spinal ankylosis at any time during the claim period and the absence of ankylosis was specifically reported by the physician who conducted the July 2011 VA examination.  Also, the Veteran has not been diagnosed as having IVDS and he has not reported any incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician at any time during the claim period.  Hence, a higher rating is not warranted on the basis of ankylosis or "incapacitating episodes" of IVDS.

In light of the above findings, an initial rating higher than 10 percent during the period from April 28, 2006 through July 7, 2011 and an initial rating higher than 20 percent since July 8, 2011 for degenerative arthritis of the lumbar spine under DCs 5237 and 5243 is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5237, 5243.

The Veteran has complained of radiating pain in the lower extremities and this has been noted in several examination reports, though mostly prior to the appellate period.  He has also reported intermittent thigh numbness.  Dr. Fletcher's June 2005 report in particular noted diminished reflexes and sensory deficit.  The report also notes limitation of lumbar spine flexion to 30 degrees, and those findings have not been duplicated by other private or VA examiners.  

During the appellate period, Dr. Vandenburg opined in his December 2006 examination report that the Veteran's hip and posterior buttock discomfort was likely radiating from his back.  However, there were no reported neurologic abnormalities during the July 2006 VA examination.  The Veteran has claimed that he did experience radiation of his back pain to the hips and buttocks bilaterally and that he experienced right thigh numbness following periods of prolonged standing or walking.  However, the objective testing showed no signs of neurologic deficit.  

On VA examination in July 2011, there was no radiculopathy to the lower extremities.  The examiner recorded the Veteran's complaints of radiating pain, but found no objective evidence to sustain a diagnosis of radiculopathy.  Sensory testing was negative for abnormality, reflexes were present and equal, and there was no muscle atrophy or loss of tone.  Straight leg raising was negative for abnormality and motor strength was 4+/5 for all extremities.  The Veteran is competent to report neurologic symptoms of the lower extremities, such as radiating pain and numbness.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, neurologic deficits are capable of being discovered on objective testing and a clear preponderance of the evidence is against a finding that compensable radiculopathy is present.  In essence, the negative clinical findings are more probative than the reported complaints.  

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected low back disability.  The symptoms of his disability include back pain, tenderness, weakness, discomfort, and limitation of motion,.  All of these symptoms are contemplated by the diagnostic criteria set forth in DCs 5237 and 8520.  


ORDER

Entitlement to an initial rating higher than 10 percent, during the period from April 28, 2006 through July 7, 2011, and an initial rating higher than 20 percent, since July 8, 2011, for degenerative arthritis of the lumbar spine is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


